Title: From John Adams to the President of Congress, 7 May 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Sir
Amsterdam May 7th. 1781

On the fourth of May I did myself the Honour to wait on Peter Van Bleiswick Esqr., Grand Pensionary of Holland, and presented him a Letter containing a Copy of my Memorial to the States General &c. His Excellency said that it was necessary for me to go to the President and Secretary of their High Mightinesses, and that it was not customary for foreign Ministers to communicate any thing to the Pensionary of Holland. I told him that I had been advised by the French Ambassador to present Copies to him, and they were only Copies which I had the Honour to offer him. He said he could not recieve them: that I must go to the President: but says he, it is proper for me to apprize You that the President will make a difficulty or rather will refuse to recieve any Letter or Paper from You, because the State You say You represent is not yet acknowledged to be a Sovereign State by the Sovereign of this Nation. The President will hear what you have to say to him, make Report of it to their High Mightinesses, and they will transmit it to the several Provinces for the deliberation of the various Members of the Sovereignty. I thanked his Excellency for this Information and departed.

I then waited on the President of their High Mightinesses for the Week the Baron Linde de Hemmen, a Deputy of the Province of Guelderland, to whom I communicated, that I had lately recieved from my Sovereign, the United States of America in Congress assembled, a Commission with full Powers and Instructions to treat with the States General concerning a Treaty of Amity and Commerce: that I had also recieved a Letter of Credence as Minister Plenipotentiary to their High Mightinesses, and I prayed him to lay before their High Mightinesses either the Originals, or a Memorial in which I had done myself the Honour to state all these facts and to inclose Copies.
The President said that he could not undertake to recieve from me either the Originals nor any Memorial; because that America was not yet acknowledged as a Sovereign State by the Sovereign of this Country: but that he would make Report to their High Mightinesses of all that I had said to him, and that it would become the subject of deliberation in the several Provinces: that he thought it a matter of great Importance to the Republick. I answered that I was glad to hear him say that he thought it important: that I thought it was the Interest of the two Republicks to become connected.
I thanked him for his politeness and retired, after having apprized him that I thought in the present Circumstances, it would be my duty to make public in print my Application to their High Mightinesses.
I had prepared Copies of my Memorial &c. for the Secretary Mr. Fagel: but as the President had refused to recieve the Originals, I thought it would be inconsistent for the Secretary to recieve Copies, so I omitted the Visit to his Office.
I then waited on the Baron de Ray, the Secretary of the Prince, with a Letter addressed to his most Serene Highness, containing a Memorial, informing him of my Credentials to his Court, and Copies of the Memorial to their High Mightinesses: the Secretary recieved me politely, recieved the Letter and promised to deliver it to the Stadtholder. He asked me where I lodged: I answered at the Parliament of England, a public House of that Name.
Returning to my Lodgings, I heard about two Hours afterwards that the Prince had been to the Assembly of the States General for about half an hour; and in about another Hour, the Servant of the House where I lodged announced to me the Baron de Ray: I went down to the Door to recieve him, and invited him to my Room. He entered and said that he was charged on the part of the Prince with his Compliments to me, and to inform me, that as the Independence of my Country was not yet acknowledged by the Sovereign of his, he could not recieve any Letter from me and therefore requested that I would recieve it back, which I did respectfully. The Secretary then politely said he was very much obliged to me for having given him an Opportunity to see my Person, and took his Leave.
The President made Report to their High Mightinesses as soon as they assembled, and his Report was ordered to be recorded: where-upon the Deputies of each of the seven Provinces demanded Copies of the Record to be transmitted to the respective Regencies for their deliberation and decision; or in the technical Language of this Country, it was taken ad referendum on the same day.
The next morning I waited on the French Ambassador, the Duke de la Vauguion, and acquainted him with all the Steps I had taken. He said he still persisted in his Opinion that the Time was not the most favourable, but as the Measure was taken, I might depend upon it he would, as an Individual, support and promote it to the utmost of his Power.
It would take a large Space to explain all the Reasons and Motives which I had for choosing the present Time in preference to a later: but I think I can demonstrate, that every Moments delay would have been attended with danger and inconvenience. All Europe is in a Crisis, and this Ingredient thrown in at this Time will have more Effect than at any other. At a future Time I may enlarge upon this Subject.

I have the Honour to be with the greatest Respect, Sir your most obedient and most humble Servant.
John Adams

